EXHIBIT 10.1

Fiscal Year 2012 Long-Term Equity Grant Award Description to Named Executive
Officers

On December 17, 2011 the Compensation Committee of the Board of Directors
approved the long-term incentive equity grants, with an effective grant date as
of December 19, 2011, to those individuals set forth below in the amount and
upon the terms and conditions set forth below.

General Terms of Grant:

 

  •  

Form of grant: A combination of stock option and performance share awards for
executive officers.

 

  •  

Term and vesting of stock options: The stock option grants vest equally over a 3
year period and have a 7 year term.

 

  •  

Settlement of performance shares: Performance shares that are earned, if any,
will be settled in cash based on the results of our relative total shareholder
return compared to our peer group at the end of the 3 year performance period.
If the company’s initial 3 year performance period is below target against our
peer group, an additional 2 year performance period would apply. The performance
shares expire upon payout, if any, of the award, and in any case no later than
October 31, 2016.

 

  •  

Grant date: December 19, 2011.

 

  •  

Exercise Price for Stock Options: $37.20.

 

  •  

Number of stock options and performance shares:

 

     Stock
Option      Performance
Shares  

Daniel C. Ustian, Chairman, President and CEO

     137,800         55,120   

Andrew J. Cederoth, Executive Vice President and Chief Financial Officer

     27,800         11,100   

Deepak T. Kapur, President — Truck Group

     33,300         13,300   

Greg Elliott, SVP Human Resources and Administration

     13,400         5,600   

Steven K. Covey, SVP, General Counsel and Chief Ethics Officer

     20,000         8,000   